PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ANX_01_NA_NA_FR.txt. 135

ANNEXE A L’AVIS N° 14

J. — PIÈCES TRANSMISES PAR LE SECRÉTARIAT DE LA SOCIÉTÉ DES NATIONS:

Extraits des conventions et règlements suivants, relatifs à la navi-
gation du Danube.

Traité de Paris (30 mars 1856).

Acte public relatif à la navigation des embouchures du Danube
(2 novembre 1865).

Protocoles des Conférences tenues & Paris en 1866, entre
les représentants de l'Autriche, de la France, de la Grande-
Bretagne, de l'Italie, de la Prusse, de la Russie et de la Tur-
quie, relativement aux affaires des Principautés danubiennes
et a la navigation du Danube.

Protocole n° 3 (28 mars).
» » 6 (24 avril).
» » 7 (2 mai).
» » 8 (17 » }).
» » Io ( 4 juin).
Traité de Londres (13 mars 1871).
Traité “de Berlin (13 juillet 1878).

Acte additionnel à l’Acte public du 2 novembre 1865, relatif
la. navigation des embouchures du Danube (28 mai 1881).

g-

Traité de Londres (10 mars 1883).

Traité de Versailles (26 juin t1g1q).
Articles 331-338 et 346-340.

Règlement de navigation, de police fluviale et de surveillance,
applicable à la partie du Danube située entre les Portes-de-
Fer et Braïla.

Lettre du Foreign Office au Secrétaire général (6 septembre
1924).
Appendice : Mémoire britannique.
Commission consultative et technique des Communications et
du Transit. Procès-verbal de la 7me session, tenue à Genève du
26 au 29 novembre 1924.

Mémoires transmis en 1924 et 1925 par les représentants et
experts des Gouvernements britannique, français, italien et
roumain au Secrétaire général de la Société des Nations.

Comité spécial, Procès-verbal de la rre session, tenue à Genève
les 18 et 19 février 1925. ;
Comité spécial Compte rendu de la 2me session, tenue à
Genève du 30 mars au 2 avril 1925.

Lettre de M. Carlo Rossetti, délégué d'Italie à la Commission
du Danube, & M. Burckhardt, président du Comité spécial
(21 mai 1925; avec 5 annexes).
136 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

Lettres de M. Contzesco, délégué de Roumanie à la Commission
européenne du Danube, à M. Burckhardt, président du Comité

spécial (juin 1925).

Rapport du Comité spécial (2 juillet 1925; avec 5 annexes).

Commission consultative et technique des Communications et
du Transit. Procès-verbal de la 8me session, tenue à Genève

du 24 au 30 juillet 1925.

Lettre du président du Comité spécial au président de ia
Commission consultative et technique, transmettant le rapport

du Comité (17 septembre 1925).

Lettre du président du Comité spécial au président de [la
Commission consultative et technique, transmettant l’arrange-
ment conclu entre les représentants des Gouvernements repré-
sentés à la Commission européenne du Danube, ainsi que fe
protocole signé par ces mémes représentants (25 septembre 1926).

. Déclaration faite par M. Contzesco, ministre plénipotentiaire,
délégué de Roumanie à la Commission européenne du Danube, à
la réunion tenue à Genève, les 17 et 18 septembre 1926, entre
les membres du Comité spécial et Jes quatre délégués à la

Commission européenne.

Arrangement du 18 septembre 1926 entre les Gouvernements

de France, de Grande-Bretagne, d’Italie et de Roumanie.

Lettre du président de la Commission consultative et technique
des Communications et du Transit au Secrétaire général de la

- Société des Nations, datée du 25 septembre 1926.

Rapport relatif a la compétence de la Commission européenne
du Danube, présenté par M. Guerrero, et adopté le 9 décembre

1926 par le Conseil.

Procès-verbaux du Conseil de la Société des Nations, 43me

Session, 4me séance, jeudi g décembre 1926.

Lettre du président du Comité spécial au président de la

Commission consultative et technique (24 février 1927).

Deux cartes des Capitaineries de Port.

Série de cartes du Danube transmises sur la demande du
Gouvernement italien (cette série est identique à celle qui a
été transmise par le Gouvernement britannique ; voir ci-dessous).

IT. — PIÈCES TRANSMISES AU NOM DES GOUVERNEMENTS INTÉRESSÉS OU

DÉPOSÉES PAR LEURS REPRÉSENTANTS :

A. — Accords et véglements internationaux.

Articles 108-116 de l’Acte final du Congrès de Vienne, 1815

‘(en anglais).
Articles 15-20 du Traité de Paris, 1856 (en anglais).
Acte public de Galatz du 2 novembre 1865 (en anglais).

Articles 52-57 du Traité de Berlin, 1878 (en anglais).

Règlement roumain relatif à la police des ports et des rives

du Danube, 24 mars 1879. (résumé du —).

Acte additionnel à l’Acte public de Galatz, 28 mai 1881 (en

anglais).
137 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Traité de Londres, 1883 (en anglais).
Avis aux navigateurs (n° 1025 — Galatz, 18/30 mai 1893).

Avis aux navigateurs n° 4 (en anglais), 10 novembre 1971,
mis à jour 1912, Commission européenne du Danube.

Règlement de navigation et de police applicable au bas
Danube, du 10 novembre 1911 (mis à jour 1923).

Extrait de la Convention établissant le Statut définitif du
Danube, 1921 (en anglais).

B. — Exiraits des protocoles et procès-verbaux de Conférences et de
Commissions internationales.

Protocoles des Conférences de Londres: février — mars 1883.

Extrait du protocole de la séance de la Commission européenne
du Danube du 26 août/7 septembre 1887.

Procès-verbal de la délibération du Comité exécutif concernant
la rédaction du troisième mémoire sur les travaux d'amélioration
du cours du bas Danube, 13 avril 1888. |

Extraits des procès-verbaux de la Commission du régime
international des ports, voies. d’eau et voies ferrées de la Confé-
rence de Ia Paix, 1910.

Conférence internationale pour l'établissement du Statut
définitif du Danube, protocoles nos 1 à 29, et 30 à 68 (1920-1921).

Procès-verbaux de la Commission internationale du Danube ;
7me session plénière, tenue à Bratislava ; procès-verbaux des 14 et
16 novembre 1022.

Rapport relatif à la navigation sur le Danube, présenté à
la Commission -consultative et technique des Communications et
du Transit de la Société des Nations (C. 444 (a) 164 M. a.
1925 VIII).

Sentence rendue par la Commission européenne dit Danube en
date du 12 octobre 1926. .

C. — Correspondance diplomatique.

Lettre du délégué de Roumanie à la Commission européenne
du Danube à ladite Commission (n° 71 — 13 juin 1879).

Lettre du ministre des Affaires étrangères au commissaire
roumain (15 juin 1879). ,

Extrait de la lettre confidentielle du ministere des Affaires
étrangères au délégué de Roumanie à la Commission européenne

du Danube (n° 18646 — 1er/t3’ novembre 1880).
Lettre du délégué de Roumanie 4 la Commission européenne
du Danube au ministre des Affaires étrangères (n° 41 — 1881).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministre des Affaires étrangères (n° 46 — 1881).
Rapport confidentiel et personnel du chargé d’affaires de

Roumanie a Constantinople au ministre des Affaires étrangéres
{n° 359 — 18/30 mai 1881).

Lettre du délégué de Roumanie: a la Commission européenne
du Danube au ministre des Affaires étrangères (28 juin 1881).
| 138

AVIS N° 14. — COMMISSION EUROPEENNE DU DANUBE

Lettre de l'inspecteur de la navigation de la Commission euro-
péenne à Toultcha à la Commission européenne du Danube a
Galatz (n° 865 — rer septembre 1881).

Lettre du 28 avril 1882, adressée par le ministre des Affaires
étrangères de France au ministre de France à Bucarest.

Lettre du 12 juin 1882, adressée par le ministre des Affaires
étrangères d’Autriche-Hongrie à l'ambassadeur de France à Vienne. .

Lettre du 12 juin 1882, adressée par le ministre de France à
Bucarest au ministre des Affaires étrangères de France.

Lettre du délégué de Roumanie à la Commission européenne

-du Danube au ministère des Affaires étrangères (n° 54 — 1883).

Earl Granville à S. Exc. le prince Ghica (10 mars 1883 —
en anglais).

Lettre du ministère des Affaires étrangères au délégué de
Roumanie à la Commission européenne du Danube (n° 7051 —
2/14 mai 1883).

Lettre du ministère des Affaires étrangères au délégué de
Roumanie à la Commission européenne du Danube {n° 7088 —
12/24 mai 1883).

Lettre .du prince Ghica à lord Granville, datée du 14 juin
1883, et observations du: Gouvernement roumain relatives au
Traité de Londres.

Lettres des 7 et 22 novembre 1883, et 15 mars 1884, adres-
sées par le délégué de France à Galatz au ministre des Affaires
étrangères de France.

Lettre du 22 avril 1884, adressée par le ministre des Affaires
étrangères de France au délégué de France à Galatz.

Lettres des 24 avril, 2 mai, 5 mai et 20 novembre 1884,
adressées par le délégué de France à Galatz au ministre des
Affaires étrangères de. France.

Lettre du consul de Suède et de Norvège à Galatz à la
Commission européenne du Danube (n° 32 — 22 avril 1887).

.Lettre de la Commission européenne du Danube au délégué
de Roumanie à la Commission européenne du Danube (n° 1908 —
1er/13 août 1887).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (n° 14 — 8/20
avril 1888).

Lettre du ministre des Affaires étrangères au délégué de
Roumanie à la Commission européenne du Danube (n° 155 —
13/25 avril 1888).

Lettre de la Commission européenne du Danube au délégué
roumain à la Commission européenne du Danube (n° 2040 —
31 décembre 1888). |

Rapport de M. Balaceanu, délégué roumain, au ministère des
Affaires étrangères (n° 19 — 18/30 mars 1892).
139 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Lettre de la Commission européenne du Danube à MM. le
chevalier Gsiller, délégué d’Autriche-Hongrie à la Commission
européenne du Danube, et G. Cogordan, ministre plénipotentiaire,

délégué de France à la Commission européenne du Danube
(n° 432 — 20 mars 1892). .

Lettre de la Commission européenne du Danube au délégué
de Roumanie à la Commission européenne du Danube (n° 936 —
juin 1892}.

Lettre du ministére des Affaires étrangéres au délégué de
Roumanie à la Commission européenne du Danube (n° 15404 —
4 août 1892).

Lettre de l’ingénieur-résident [de la Commission européenne
du Danube à ladite Commission (n° 319 — 15 septembre
1892). .

Lettre de la Commission européenne du Danube au délégué
de Roumanie A la Commission européenne du Danube
(n° 1674 — 21 septembre 1892).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (n° 144 —
1o/22 novembre 1892).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (1893).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (n° 7 —
21 avril 1893).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (n° 16 —
8 mai 1893).

Télégramme chiffré du ministère des Affaires étrangères au
délégué de Roumanie à la Commission européenne du Danube
(n° 10161 — 10/23 mai 1893).

Télégramme chiffré du délégué de Roumanie à la Commission
européenne du Danube au ministère des Affaires étrangères
(n° 21 — 12 mai 1893).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (19 mai 1893).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (n° 23 —
25 Mai 1893).

Lettre de l'inspecteur de la navigation à Toultcha à la
Commission européenne du Danube (n° 1317 — ter juin 1893).

Télégramme du délégué de Roumanie à la Commission euro-
péenne du Danube au ministère des Affaires étrangères
(n° 106 — 1er septembre 1893).

Lettre du même à la Commission européenne du Danube

(n° 115 — 2 septembre 1893).

Lettre du même au ministère des Affaires étrangères (n° 126
— 27 septembre 1893).
140 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Lettre du ministère des Affaires étrangères au délégué de
Roumanie à la Commission européenne du Danube (n° 24,.
603/93 — 22 janvier 1894).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (n° 19 —
3 février. 1894).

Lettre de M. Lahovary, ministre des Affaires étrangères, à
M. Olanesco, ministre des Travaux publics (n° 6382 — 20 mars
1894).

Lettre du ministère des Affaires étrangères au délégué de

Roumanie à la Commission européenne du Danube (n° 7182 —
9 avril 1894). —

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministére des Affaires étrangéres (1895).

Télégramme du commandant de la Flotte roumaine au
ministère des Affaires étrangères (n° 13 — 6 mai 1895).

Lettre du délégué de Roumanie à la Commission européenne
du Danube au ministère des Affaires étrangères (6 mai 1895).

Lettre du ministére des Affaires étrangéres au délégué de
. Roumanie à la Commission européenne du Danube (4/16 mai
1895).

Lettre du ministère des Affaires étrangères au délégué de
Roumanie à la Commission européenne du Danube (n° 8823 —
.12 mai 1895).

Lettre du ministère des Affaires étrangères au délégué de
Roumanie à la Commission européenne du Danube (n° 5736 —
17 avril 1906).

Lettre du délégué de France au président de la Commission
européenne du Danube à Galatz (1er juillet 1921).

.Lettre du président du Comité spécial au président de la
Commission consultative et technique des Communications et
du Transit (24 février 1927).

D. — Cartes.

Plans détaillés de Galatz et de Braila.
Carte du Danube maritime.
Carte du cours du Danube de Braila à la mer.

Plans des ports de Braïla et Galatz et de leurs zones d'expansion.

_ Delta du Danube.
Embouchures du Danube: Ilan — Ada — Si.
Carte de la Roumanie et des pays avoisinants (section de Galatz).
Carte de la Roumanie et des pays avoisinants (section d’Odessa},

Carte. du Danube et de ses bras (6. sections).
I4I AVIS N° I4. — COMMISSION EUROPEENNE DU DANUBE

. .
IIT. — PIÈCES TRANSMISES PAR LA COMMISSION EUROPÉENNE DU DANUBE:

Protocoles de la Commission européenne du Danube (1856 — 1915;
1919 — 1926).

{Les protocoles suivants ont été placés sous les yeux de la Cour:

1865 Protocole n° 149 (final), 2 novembre.

1879 » » 333, 13 juin.
» 5» 336, 28 ».
1887 » » 381, 19 mai.
» » 384, 28 ».
1892 » » 508, 21 novembre.
1893 » » 514, 20 mai.
1905 » » 700, 25 octobre.
» » 702, 1er novembre.
» » 704, 7 »
1908 » » 749, 4 mai.
IQII » » 806, tro novembre.
1913 » » 845, 30 mai.
1919 » » 2, 16 octobre.
» » 5 > I 7 »
1920 » » 890, 18 mai.
» » 900, 27 ».
>». » 909, 15 novembre.
1921 » » 929, 24 octobre.
» » 940, 9g novembre.
1922 » » 955, 24 mai.
» » 964, 25 octobre.
» » 965, 26 »
» » 966, 27 »
» » 968, 28 »
1923 » » 977, 19 mai.
» » 985, 29 octobre.
» » 987, 30 »
» » 989, 30 »
1924 » » 1006, 18 mai.
» »IOLI, 7 octobre. .
Le » IO21, 17 »
» » 1023, 18 »
I925 » » 1025, 13 mai.
» » 1026, » ».
» » 1035, 21 octobre.
1926 » » 1057, 10 mai.)

Carte du Danube et de ses bras (six sections).

IV. — PIÈCES RECUEILLIES PAR LE GREFFE :
a) Traités, actes et textes réglementaires.

Traité de paix entre la Prusse et la France (30 mai 1814).
(Texte publié d’après la Gazette officielle du 19 juillet de la même
année. Paris, F. Leprieur, 1815.)

Acte du Congrès de Vienne (9 juin 1815). (Nouveau Recueil
de Traités, de Martens, tome II, 1887, pp. 379 ef seq.)
142 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Projet des préliminaires de paix du ser février 1856
(D. Sturdza: La question des Portes-de-Fer et des Cataractes du
Danube, pp. 63 et seq.).

Traité de Paris (30 mars 1856). (Nouveau Recueil de Tyaités,
de Martens, tome XV, pp. 770 e seq.)

Acte ‘de navigation du Danube {7 novembre 1857). Ministerul
Afacerilor Sivaine. Cestiunea Dunareai. Acte si Documente.

Acte public relatif à la navigation des embouchures du Danube
{2 novembre 1865), (Protocoles de la Commission européenne
du Danube, 1865-1866, tome V.)

Règlement de navigation et de police applicable au bas
Danube (Annexe à l’Acte public du 2 novembre 186s).

Autriche, Russie et Principautés-Unies. Stipulations concernant
la navigation du Pruth (15 décembre 1866). (Nouveau Recueil
de Traités, de Martens, tome XX, pp. 296 ef seq.)

Autriche-Hongrie, Roumanie, Russie. Règlement de navigation
et de police applicable au Pruth (8-9 février (27-28 janvier)
1871). (Nouveau Recueil de Traités, de Martens, tome I, 2me
série, pp. 485 ef seq.)

Traité portant modification du Traité de Paris du 30 mars
1856 (Londres, 13 mars 1871). (British White Papers, C. 314.
1871 (Reprinted in 1914). . ‘

Traité de San Stefano (19 février (3 mars) 1878). (Paris,
Imprimerie Nationale: Documents diplomatiques ; Affaires d Orient ;
Congrès de Berlin, 1878, pp. 12 et seq.)

Traité de Berlin (13 juillet 1878). (Nouveau Recueil de Traités,
de Martens, tome III, 2me série, pp. 449 ef seg.)

Règlement roumain des ports et des quais du 24 mars 1879.
(Recueil des Traités et Conventions conclus par l'Autriche avec
les Puissances étrangères depuis 1763. Nouvelle suite, tome XI,
Vienne, 1884, pp. 92 ef seq.)

Règlement fixant l’ordre des travaux de la . Commission
européenne du Danube (10 novembre 1879). (Annexe au protocole
n° 337 de la Commission européenne du Danube.)

Instruction spéciäle pour l'inspecteur de la navigation du bas
Danube, avec les modifications jusqu'au 21 mai 1891. (Annexe
au protocole n° 845 (30 mai 1913) de la Commission européenne
du Danube.) |

Règlement de navigation et de police applicable à la partie
du Danube comprise entre Galatz et les embouchures (19 mai
1881). (Annexe au protocole n° 381 de la Commission européenne
du Danube.)

Traité de Londres (10 mars 1883). (Protocoles de la Conférence
tenue à Londres au sujet de la navigation du Danube, 8 février
— io. mars 1883. Harrison & Sons, 1883.)

Acte additionnel à Acte public du 2 novembre 1865, relatif
à la navigation aux embouchures du Danube (28 mai 1881).
(Annexe au protocole n° 384 de la Commission européenne du
Danube.)
143 AVIS N° 14. — COMMISSION EUROPÉENNE DU DANUBE

Règlement de navigation, de police fluviale et de surveillance,
applicable à la partie du Danube située entre les Portes-de-Fer
et Braila (Annexe au Traité de Londres du ïo mars 1883).
(Paris, Imprimerie Nationale, 1883.)

Règlement de navigation et de police applicable au bas
Danube (ro novembre 1911). (Annexe au protocole n° 806 de
la Commission européenne du Danube.)

Extrait du Traité de Versailles (28 juin 1919). (Paris, Impri-
merie Nationale, 1919.)

Extrait du Traité de Saint-Germain-en-Laye (10 septembre
xgig). (Paris, Imprimerie Nationale, 1910.)

Extrait du Traité de Neuilly (27 novembre 1919). (Paris,
Imprimerie Nationale, 1919.)

Extrait du Traité de Trianon (4 juin 1920). (Paris, Imprimerie
Nationale, 1920.)

Extrait du Traité de Paris relatif à la Bessarabie (28 octobre
1920). (Paris, Imprimerie Nationale, 1920.)

Résolutions adoptées par VAssemblée de la Société des Nations
le 9 décembre 1920 (Organisation des Communications et du
Transit).

Réglement d’organisation des conférences générales et de ‘Ta
C.C. T. (Société des Nations, Doc. C. 15. M. 10. 1921. VIII).

Convention sur le régime des voies navigables d’intérét inter-
national (Barcelone, 20 avril 1921). (Société des Nations, Doc.
C. 479. M. 327. 1921. VIII)

Statut relatif au régime des voies navigables d'intérêt inter-
national (Barcelone, 20 avril 1921). (Société des Nations, Doc.
C. 479. M. 327. 1921. VITI.)

Convention établissant le Statut définitif du Danube (Paris,
23 juillet 1921). (Société des Nations, Recueil des Traités, vol.
XXVI (1924), pp. 174-198.)

Convention et Statut sur le régime international des ports
maritimes (Genève, g décembre 1923). (Société des Nations, Doc.
C. 823. M. 321. VIII 1923.)

b) Protocoles et procès-verbaux de Conférences et de Commissions inter-
nationales.

4

1. Protocoles des Conférences tenues à Vienne (1855) entre les
plénipotentiaires d'Autriche, de France, de Grande-Bretagne,
de Russie et de Turquie:

Protocole n° 4 (21 mars 1855).
» » 5 (23 » » )

. Protocoles du Congrès de Paris (25 février — 16 avril 1856) :

D

Protocole n°J (25 février 1856).
» » II (28 » » }).
» » ITI-VI (rer-8 mars 1856).
» » VII-IX (10-14 mars 1856).
» » X (18 mars 1856). © |
» » XI-XV (18-26 mars 1856).
» » XVI (27 mars 1856).
. » XVII (28 mars 1856).
» » XVIII (29 mars 1856).
I44 AVIS N°

3.

I4. — COMMISSION EUROPÉENNE DU DANUBE

Protocolés des Conférences tenues à Paris, du 22 mai au
19 août 1858, pour l’organisation de la Moldavie et de la
Valachie : |

Protocole n° 18 (16 août 1858).
» » 19 (19 » » }.

. Protocoles de la Commission riveraine du Danube (1856-1859) :

Protocole n° 1 (29 novembre 1856).
» » 2 ( 3 décembre 1856).
» » 31 (15, 17 et 29 août 1857).

\

. Proiocoles des Conférences tenues à Paris, en 1866, entre

les représentants de l'Autriche, de la France, de la Grande-
Bretagne, de l'Italie, de la Prusse, de la Russie et de la
Turquie, relativement aux affaires des Principautés danu-
biennes et à la navigation du Danube:

Protocole n° 3 (28 mars 1866).

> » 6 (24 avril » ).
» » 7 (2 mai » ).
» » 8 (17 » » }).
. Proiocoles de la Conférence de Londres (7 janvier — 14 mars

1871), pour la revision des stipulations du Traité du

30 mars 1856 relatives à la neutralisation de la mer Noire:
Protocole n° 3 ( 3 février 1871).

» »4(7 » » )
» » 5 (13 mars » ).
» » 6 (14 » » ).
. Protocoles de la Conférence de Berlin (juin — 13 juillet
1878) : -
Protocole n° 9 (29 juin 1878).
» » To (rer juillet 1878).
» » Ir (2 » » ).
» » 12 (4 » » }

» ». 13-15 (5-8 juillet 1878).
» » 16 ( 9 juillet 1878).

» » 17 (10 » » })
» » 18 (rr » »

» » 19 (12 » » ).
» » 20 (13 » » +).

5

. Protocoles des Conférences tenues à Londres (8 février —

io. mars 1883) au sujet de la navigation du Danube:
Protocole n° 1 ( 8 février 1883). |

» » 2 (10 » » ).

» » 3 (13 » »

» » 4 (20 » » )

» » 5 (24 » » je

» » 6 (1er mars » ).

» » 7 (7 » » )

» » 8 (Io » » )

. Protocoles de la Conférence internationale pour l'établissement

du Statut définitif du Danube (Paris, 2 août — 16 novembre
1920, et 5 avril — 21 juillet 1921):

Protocole n° 1 (2 août 1920).
» ,  » 2 (4 » » ).
145 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE

Protocole n° 4 (6 septembre 1920).
» » 6 (16 » » })
» » 8 (22 » » +).
» » 9 (24 » » ).
» » TO (30 » » })
» » II (rer octobre » }).
» » 12 (6 » » À}.
» » 27 (12 novembre » }.
» » 31 ( 8 avril 1921).
» » 32 (II » » ).
> » 33 (13 » » }
» » 34 (15 > » ).
» » 35 (18 » » })
»  » 36 (20 » » +.
» » 38 {25 » » }.
» » 48 (19 mai » ).
» » 49 (21 » » }).
» » 53 (28 » » ).
» » 58 ( 6 juin » }.
» » 62 (15 » » }.
» » 63 {17 » » }.
» » 65 (22 » » À}
» » 66 (23 » » }).
» » 67 (25 » » )
» » 68 (21 juillet 1921 — avec annexes).

c) Correspondance diplomatique:

Le ministre des Affaires étrangères à Vienne au chargé d’af-

faires d’Autriche-Hongrie à Bucarest (11 avril 1882). (Sturdza,
XXIV — 5, pp. 202-203.)

Le ministre de France à Bucarest au ministre des Affaires
étrangères de Roumanie (17 avril 1822). (Sturdza, XXIV —6,
PP. 204-212.)

Le ministre des Affaires étrangères à Bucarest à l’envoyé de
Roumanie à Paris (12 mai 1882). (Sturdza, XXIV — 15, pp.
229-236.)

Le ministre des Affaires étrangères de Roumanie à son délégué
à la Commission européenne du Danube (15 mai 1882). (Sturdza,
XXIV — 18, pp. 250-251.)

Le ministre des Affaires étrangères ‘de Grande-Bretagne au
vicomte Lyons à Paris (28 octobre 1882). (Sturdza, XXIV — 22,
pp. 261-262.)

Note verbale du Gouvernement français (4 novembre 1882).
(Tdem.)

Le ministre des Affaires étrangères à Bucarest à l’envoyé de
Roumanie à Vienne (17 novembre 1882). (Sturdza, XXIV — 22,
p. 265.)

Le ministre des Affaires étrangères à Bucarest aux envoyés de
Roumanie à Londres, Paris, Rome, Vienne, Berlin, Saint-Péters-
bourg et Constantinople (9 décembre 1882). (Sturdza, XXIV — 25,
Pp. 275-276.)

Le ministre des Affaires étrangères! à Bucarest aux représen-
tants de Roumanie à l'étranger (10 décembre 1882). (Sturdza,
XXIV — 26, pp. 277-283.)
146 AVIS N° I4. — COMMISSION EUROPÉENNE DU DANUBE |

3

Le ministre des Affaires étrangères a Londres aux représen-
tants de la Grande-Bretagne (11 décembre 1882). (Sturdza,
XXIV — 28, pp. 285-286.) .

Le ministre des Affaires étrangères de Grande-Bretagne au
représentant d'Angleterre à Vienne (19 janvier 1883). (Sturdza,
XXIV — 63, p. 645.)

Le ministre des Affaires étrangères de Grande-Bretagne au
représentant d'Angleterre à Sofia (24 janvier 1883). (Sturdza,
XXIV — 65, p. 347.) .

Le ministre de Roumanie 4 Londres au ministre des Affaires
étrangéres de Sa Majesté britannique (12 février 1883). (Sturdza,
XXIV — 74, p. 367.)

Le ministre des Affaires étrangères de Roumanie à l’envoyé de
Roumanie à Londres (24 mai 1883). (Sturdza, XXIV — 32,
P. 416 a — 416 m.) |
